DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the second conductive protrusion " in claim 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner assume second conductive layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110194062 A1 (LEE; Jin-Suk) in view of US 20190280013 A1 (FUJIKAWA; YOHSUKE) and US 20140355226 A1 (KIM; Joon-Sam et al.)


    PNG
    media_image1.png
    696
    555
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    549
    830
    media_image2.png
    Greyscale

Per claim 1, Lee teaches a method of fabricating a display panel [see figure 4] comprising: providing a first substrate [350] comprising a first conductive layer [355] and a second substrate [310] comprising a second conductive layer [341] and a passivation layer disposed on the second conductive layer [315, see figure 4]; forming a sealant material on one of the first substrate and the second substrate [380]; forming a first conductive protrusion on the one of the first substrate and the second substrate [345], wherein the first conductive protrusion is located between an edge of the one of the first substrate and the second substrate and the sealant [see figures 3-4], and in contact with a corresponding one of the first conductive layer and the second conductive layer [protrusion conductor 345 is in contact with the second conductive layer 341, see figure 4]; and forming a conductive composite material on the first conductive protrusion [paste 370]; assembling the first substrate and the second substrate via the sealant material [see figure 4, assembly is required and thus inherent]; forming a display [liquid crystal layer 330], wherein the display medium layer is surrounded by the sealant material [see figure 3].  
Lee does not explicitly teach the conductive composite material comprises a matrix material and metal particles and curing the sealant material and the conductive composite material to form a sealant and a second conductive protrusion respectively.  However, Fujikawa, Kim and common knowledge teach anisotropic conductive films for electrically connecting two conductors.    Anisotropic conductive films comprise a matrix material and metal particles.  See Fujikawa and Kim.  Simplified manufacturing would have been an expected benefit.  Regarding curing the matrix material and sealant, it was common knowledge to apply the sealant and ACF and then cure the sealant and film in order to simplify manufacturing.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
 Per claim 2, Lee in view of common knowledge, Fujikawa, and Kim teaches the method of claim 1, wherein a material of the first conductive protrusion and a material of the second conductive protrusion are different [conductive paste and ITO are used, see paragraphs 0078 and 0060].  
Per claim 3, Lee in view of common knowledge, Fujikawa, and Kim teaches the method of claim 1, wherein the matrix material comprises a curable material [inherent to the combination as outlined above].  
Per claim 4, Lee in view of common knowledge as evidenced by Fujikawa and Kim teaches the method of claim 1.  Lee et al. do not teach the metal particles comprising nickel particles.  However, it was common knowledge to use nickel particles in order to electrical 
Per claim 5, Lee in view of common knowledge, Fujikawa, and Kim teaches the method of claim 1, wherein a material of the first conductive protrusion is the same as the corresponding one of the first conductive layer and the second conductive layer [the first conductive layer is ITO, see paragraphs 0060 and 0066].  
Per claim 6, Lee in view of common knowledge, Fujikawa, and Kim teaches the method of claim 1.  Lee does not teach assembling the first substrate and the second substrate to cause the conductive composite material to be compressed.  However, it was a matter of routine skill and common knowledge to compress the conductive adhesive, paste, ACF, etc., in order to improve electrical connectivity between the opposing conductive layers.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
Per claim 7, Lee in view of common knowledge, Fujikawa, and Kim teaches the method of claim 6, wherein the other one of the first substrate and the second substrate further comprises an alignment layer covering the other one of the first conductive layer and the second conductive layer [319,357]23File: 83983-lusf and the conductive composite material penetrates the alignment layer to be in contact with the other one of the first conductive layer and the second conductive layer during the assembling of the first substrate and the second substrate [see figure 4, the 370 extend from the top substrate to the bottom substrate].


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871